Title: John Quincy Adams to John Adams, 22 December 1780
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      Leyden December 22d 1780
     
     I have this day received two letters from you of the 20th. in one of which you say you would have me attend all the lectures in which Experiments are made, but I shall have to attend two lectures upon law, and therefore shall have no time. As to the lecture upon Greek; there is but one, and the Gentlemen with whom Mr. Thaxter has consulted, think that it is necessary, to have made some proficiency in the Greek Language, to be able to attend it.
     I have this day seen the master who is to teach us greek and Latin. He is to come to us twice a day; from twelve to one oclock and from five to six in the afternoon, so that I shall be two hours occupied with our master an hour at each lecture is two more and the rest of my time I shall be writing from Homer, the Greek testament, of Grammar, and learning lessons for our Master.
     This is a famous day in new England. The anniversary of the landing of our forefathers at Plimouth.
     Our master is to begin with us to morrow.
     We are all invited to drink tea with Mr. Luzac to day.
     The scene in which Shakespear speaks of Brownist is in the third volume page 121. in Twelfth night or what you will, Act 3 Scene 4th. If you borrow Mr. Searle’s Shakespear you will see it there.
     
      I am your Dutiful Son,
      John Quincy Adams
     
    